Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 1 of 9 Page ID #:1



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9

10    DANIEL S. BLANKENSHIP,                      Case No. 5:20-cv-01083
11                      Plaintiff,                COMPLAINT FOR DAMAGES
12           v.                                   1. VIOLATION OF THE FAIR DEBT
                                                  COLLECTION PRACTICES ACT, 15 U.S.C.
13                                                §1692 ET SEQ.
      FIDELITY CREDITOR SERVICE, INC.,
14                                                2. VIOLATION OF THE ROSENTHAL FAIR
                        Defendant.                DEBT COLLECTION PRACTICES ACT,
15                                                CAL. CIV. CODE §1788 ET SEQ.
16                                                DEMAND FOR JURY TRIAL
17

18                                           COMPLAINT
19
            NOW comes DANIEL S. BLANKENSHIP, (“Plaintiff”), by and through his attorneys,
20
     WAJDA LAW GROUP, APC (“Wajda”), complaining as to the conduct of FIDELITY
21
     CREDITOR SERVICE, INC (“Defendant”), as follows:
22
                                        NATURE OF THE ACTION
23
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act
24

25   (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Rosenthal Fair Debt Collection Practices Act

26   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq., for Defendant’s unlawful conduct.
27

28
                                                     1
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 2 of 9 Page ID #:2



 1                                           JURISDICTION AND VENUE
 2       2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction
 3
     is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises
 4
     under the laws of the United States. Supplemental jurisdiction exists for the state law claim
 5
     pursuant to 28 U.S.C. §1367 because it arises out of the common nucleus of operative facts of
 6

 7   Plaintiff’s federal questions claims.

 8
         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 9
     in the Central District of California and a substantial portion the events or omissions giving rise to
10
     the claims occurred within the Central District of California.
11

12                                                  PARTIES
13       4. Plaintiff is a consumer over-the-age of 18 residing within the Central District of California.
14
         5. Defendant is a third party debt collector that engages in its debt collection operations against
15

16   consumers throughout the United States. Defendant is a corporation organized under the laws of

17   the state of California with its principal place of business located at 216 S. Louise St., Glendale,
18   California 91205. Defendant regularly collects from consumers, including those within the State of
19
     California.
20

21       6. Defendant acted through its agents, employees, officers, members, directors, heirs,

22   successors, assigns, principals, trustees, sureties, subrogees, third-party contractors, representatives

23   and insurers at all times relevant to the instant action.
24
                                   FACTS SUPPORTING CAUSES OF ACTION
25
         7. The instant actions stems from Defendant’s attempts to collect upon a past due water bill
26

27   (“subject debt”) that Plaintiff allegedly owed.

28
                                                         2
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 3 of 9 Page ID #:3



 1       8. Around January 2020, Plaintiff received a credit alert and realized that Defendant was
 2   reporting the subject debt on his credit report in the amount approximately $1,400.
 3
         9.   Perplexed as to why Defendant was reporting the subject debt, around February 2020,
 4

 5   Plaintiff contacted Defendant in order to discuss the subject debt.

 6
         10. This phone call was the first communication Plaintiff had with Defendant.
 7

 8       11. Plaintiff, after explaining that he believes that he does not owe the subject debt, requested

 9   that he be provided proof or other validating information outlining whether he actually owed the

10   subject debt.
11
         12. Defendant’s representative responded with hostility and aggressive rudeness in response
12
     to Plaintiff’s request.
13

14       13. Defendant’s representative patently refused to provide any information to Plaintiff unless
15
     he requested such information in writing.
16

17       14. Defendant also berated Plaintiff for not paying his alleged debt, and then promptly hung

18   up the phone immediately thereafter.
19
         15. Upon information and belief, Defendant refused to provide any validating information
20
     regarding the subject debt to Plaintiff because it lacked sufficient documentation to substantiate the
21

22   amount it sought to collect from Plaintiff.

23
         16. In addition to asking for validation over the telephone, Plaintiff requested validation of the
24
     subject debt in writing.
25

26       17. At no point has Defendant sent Plaintiff any information in writing regarding the subject

27   debt.
28
                                                        3
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 4 of 9 Page ID #:4



 1         18. Every time Plaintiff called Defendant to discuss the subject debt, Defendant would respond
 2   with hostility, aggressive rudeness, and hang up Plaintiff.
 3
           19. Frustrated, confused, upset, and distraught over Defendant’s conduct, Plaintiff spoke with
 4

 5   Wadja regarding his rights, resulting in exhausting time and resources.

 6
           20. Plaintiff has been unfairly and unnecessarily harassed, abused, misled, and deceived by
 7
         Defendant’s actions.
 8

 9         21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

10       limited to, feeling harassed by Defendant’s rude and demeaning behavior, invasion of privacy,
11
         anxiety, a deprivation of his rights to be provided clear and accurate information regarding the
12
         subject debt Defendant was attempting to collect, and emotional distress stemming from
13
         Defendant’s conduct.
14

15                 COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
16         22. Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth herein.
17
           23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
18

19         24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly
20
         uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.
21

22         25. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

23       or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

24       or due to others. Defendant has been a member of ACA International, an association of credit and
25       collection professionals, since 2007.1
26

27

28   1
         http://www.acainternational.org/search#memberdirectory
                                                            4
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 5 of 9 Page ID #:5



 1      26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction
 2   due or asserted to be owed or due to another for personal, family, or household purposes.
 3
            a. Violations of FDCPA §1692d
 4

 5      27. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in
 6
     any conduct the natural consequence of which is to harass, oppress, or abuse any person in
 7
     connection with the collection of a debt.”
 8
        28. Defendant violated §1692d through the nature of its harassing, oppressive, and abusive
 9

10   conduct during the phone conversations it had with Plaintiff. During these phone calls, Defendant

11   berated Plaintiff for incurring the subject debt and refusing to pay the subject debt, even though

12   Plaintiff had explained that he believed that he did not owe the subject debt. As soon as Plaintiff
13   made a reasonable request for information verifying the subject debt, Defendant responded by
14
     verbally attacking and abusing Plaintiff. Furthermore, Defendant’s representatives, after berating
15
     and demeaning Plaintiff, proceeded to hang up on Plaintiff mid-conversation.
16
             b. Violations of FDCPA § 1692e
17

18      29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any false,
19
     deceptive, or misleading representation or means in connection with the collection of any debt.”
20
        30. In addition, this section enumerates specific violations, such as:
21
                “The use of any false representation or deceptive means to collect or attempt
22              to collect any debt or to obtain information concerning a consumer.” 15
23              U.S.C. §1692e(10).

24      31. Defendant violated §§ 1692e, and e(10) when it falsely represented that the only way it

25   could validate the subject debt is if Plaintiff sent such request in writing.
26      32. Even after Plaintiff requested validation of the subject debt in writing, Defendant still failed
27
     to send Plaintiff validation of the subject debt.
28
                                                         5
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 6 of 9 Page ID #:6



 1      33. Defendant used such misleading and false conduct in order to confuse Plaintiff into making
 2   a payment on the subject debt.
 3
             c. Violations of FDCPA § 1692f
 4

 5      34. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or

 6   unconscionable means to collect or attempt to collect any debt.”

 7      35. Defendant violated §1692f when it unfairly and unconscionably refused to provide
 8
     information to Plaintiff regarding the subject debt. Defendant’s refusal to provide this information
 9
     unfairly and unconscionably deprived Plaintiff of vital information which would have allowed
10
     Plaintiff to go about intelligently addressing whether he has an actual obligation on the subject debt.
11
     Underscoring the unconscionable nature of Defendant’s refusal is the fact that Defendant appears
12

13   to lack the information necessary to justify the amount it is reporting on Plaintiff’s credit report.

14   Collecting on a debt absent sufficient information to justify the amount Defendant was seeking
15   further violates § 1692f. Additionally, pursuant to 15 U.S.C. § 1692g, Defendant would be required,
16
     within five days of the conversation that occurred in February 2020, to send Plaintiff information
17
     in writing which outlines Plaintiff’s rights to dispute the subject debt and seek validation of the
18
     same. Because Plaintiff would exercise such a dispute and validation right (if Defendant even
19

20   provided the requisite disclosures to Plaintiff), Defendant would then have had to provide the

21   information Plaintiff requested orally. This further underscores that Defendant’s refusal to provide

22   the information to Plaintiff was done in an unfair and unconscionable attempt to deprive Plaintiff
23   information he would be entitled to anyways, and further because Defendant lacked sufficient
24
     documentation justifying the amount it was reporting on Plaintiff’s credit report.
25
             d. Violations of FDCPA § 1692g
26

27

28
                                                        6
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 7 of 9 Page ID #:7



 1      36. The FDCPA, pursuant to 15 U.S.C. § 1692g(a) requires a debt collector to, “[w]ithin five
 2   days after the initial communication with a consumer in connection with the collection of any debt
 3
     . . . send the consumer a written notice containing” several pieces of information, including: “(1)
 4
     the amount of the debt; (2) the name [of the original creditor]; (3) a statement [regarding disputing
 5
     the debt within 30 days]; (4) a statement [outlining what happens if a consumer disputes a debt];
 6

 7   and (5) a statement that, upon written request . . . the debt collector will provide the consumer with

 8   the name and address of the original creditor . . . .” Furthermore, pursuant to 15 U.S.C. § 1692g(b),

 9   “[a]ny collection activities and communication during the 30-day period may not overshadow or
10
     be inconsistent with the disclosure of the consumer’s right to dispute the debt or request the name
11
     and address of the original creditor.”
12

13      37. Defendant violated § 1692g(a) by failing to provide the written information required within

14   five days after the initial communication with Plaintiff. At no point has Plaintiff been provided any
15   information in writing regarding the subject debt which outlines his rights under § 1692g.
16
        38. As pled in paragraphs 18 through 21, Plaintiff has been harmed and suffered damages as a
17

18   result of Defendant’s illegal actions.

19
        WHEREFORE, Plaintiff, DANIEL S. BLANKENSHIP, respectfully requests that this
20
     Honorable Court enter judgment in his favor as follows:
21
        a. Declaring that the practices complained of herein are unlawful and violate the
22         aforementioned bodies of law;
23
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
24         §1692k(a)(2)(A);
25
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
26
           under 15 U.S.C. §1692k(a)(1);
27

28
                                                        7
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 8 of 9 Page ID #:8



 1       d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
            §1692k(a)(3);
 2

 3       e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject debt;
            and
 4

 5       f. Awarding any other relief as this Honorable Court deems just and appropriate.
 6

 7         COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
 8       39. Plaintiff restates and realleges paragraphs 1 through 38 as though fully set forth herein.
 9       40. Plaintiff is a “person[s]” as defined by Cal. Civ. Code § 1788.2(g).
10
         41. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)
11
     and (f).
12
         42. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
13

14
                a. Violations of RFDCPA § 1788.10 – 1788.17
15
         43. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other
16
     provision of this title, every debt collector collecting or attempting to collect a consumer debt shall
17
     comply with the provisions of Section 1692b to 1692j, inclusive of, and shall be subject to the
18

19   remedies in Section 1692k of, Title 15 of the United States Code.”

20       44. As outlined above, through its unlawful attempts to collect upon the subject debt,
21   Defendant violated 1788.17; and §§1692d, e, f, and g. Defendant engaged in a harassing, deceptive
22
     and unconscionable campaign to collect from Plaintiff the subject debt by the harassing and
23
     misleading conduct outlined above..
24
         45. Furthermore, Defendant intentionally failed to provide Plaintiff with validation of the
25

26   subject debt.

27       46. Defendant willfully and knowingly violated the RFDCPA through its egregious collection

28   efforts. Defendant’s willful and knowing violations of the RFDCPA should trigger this Honorable
                                                      8
Case 5:20-cv-01083-JFW-SP Document 1 Filed 05/27/20 Page 9 of 9 Page ID #:9



 1   Court’s ability to award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ.
 2   Code § 1788.30(b).
 3
        WHEREFORE, Plaintiff, DANIEL S. BLANKENSHIP, respectfully requests that this
 4
     Honorable Court enter judgment in his favor as follows:
 5
        a. Declare that the practices complained of herein are unlawful and violate the aforementioned
 6         statute;
 7
        b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
 8
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
 9         1788.30(b);
10
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
11         § 1788.30(c);

12      e. Enjoining Defendant from further contacting Plaintiffs seeking payment of the subject debt;
           and
13
        f. Award any other relief as the Honorable Court deems just and proper.
14

15      Dated: May 27, 2020                       Respectfully submitted,
16
                                                  Nicholas M. Wajda
17                                                WAJDA LAW GROUP, APC
                                                  6167 Bristol Parkway
18                                                Suite 200
                                                  Culver City, California 90230
19                                                Telephone: 310-997-0471
20                                                Facsimile: 866-286-8433
                                                  E-mail: nick@wajdalawgroup.com
21

22

23

24

25

26

27

28
                                                       9
